CONFESSION OF ERROR

PER CURIAM.
Upon the State’s proper confession of error we reverse the lower court’s order denying appellant’s release into a closely supervised and monitored conditional release program.
On remand, the trial court will immediately schedule a hearing and determine whether there has been any material change in appellant’s circumstances. In the absence of such changes, the Court will order appellant placed in the Passageways conditional release plan.
Reversed and remanded with instructions.